Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/20 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Michael Grese on 2/16/20.

The application has been amended as follows: 



receiving, with at least one processor and from a user interface of a user device comprising an electronic wallet, first account data comprising a first payment account identifier corresponding to a first payment account issued to the user by an issuer associated with a first issuer system for initiating at least one of a credit and a debit payment;
in response to receiving the first account data, automatically linking, with at least one processor, the first account data to the electronic
in response to receiving the first account data, automatically determining, with at least one processor, user information corresponding to the user based at least partially on the first account data;
automatically determining, with at least one processor and based at least partially on the user information, whether at least one second payment account is issued to the user by an issuer for initiating at least one of a credit and a debit payment, wherein automatically determining whether the at least one second payment account is issued to the user comprises:
communicating, with at least one processor, a request message comprising the first account data or or
receiving, with at least one processor, from the second issuer system the data associated with the at least one second payment account;
in response to determining that the at least one second payment account is associated with the user, determining, with at least one processor, second account data comprising a second payment account identifier from the data corresponding to the at least one second payment account, wherein the second account data is not stored in the electronic wallet associated with the user;
in response to determining the second account data, automatically linking the second account data to the electronic wallet associated with the user; and
in response to the user initiating a payment transaction subsequent to the first account data being received:
determining, with at least one processor, a status of the first payment account identifier or or
in response to determining that the first payment account identifier and/or the second payment account identifier is lost, stolen, or or or
in response to receiving the updated account data, linking, with at least one processor, the updated account data to the electronic wallet in place of the lost, stolen, or or; and
in response to receiving a transaction request to initiate a transaction using the electronic wallet associated with the user, generating a recommendation of a payment account based at least partially on the transaction request, the first account data, and the second account data, wherein the recommendation is generated by:
receiving, with at least one processor, the first account data and the second account data;
analyzing, with at least one processor, transaction data associated with the transaction request;
determining, with at least one processor, first rewards benefits for the transaction request corresponding to the first payment account;
determining, with at least one processor, second rewards benefits for the transaction request corresponding to the second payment account; and
generating, with at least one processor, the recommendation based at least partially on the determined first rewards benefits and second rewards benefits,
wherein the first account data or the second account data comprises at least one of the following:  user name, user personal information, user bank identification number, portable financial device card verification value (cvv) code, portable financial device account identifier, portable financial device expiration date, portable financial device issuer data, portable financial device type, transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device, at least one offer corresponding to the portable financial device, or any combination thereof.

		2.	(Cancelled)

3.	(Cancelled)

4.	(Currently Amended)	The method of claim 1 or

5.	(Cancelled)

6.	(Currently Amended)	The method of claim 1
in response to generating the recommendation, automatically processing, with at least one processor, the transaction request using the account data corresponding to the recommended payment account.

7.	(Cancelled)

8.	(Currently Amended)	A system for automatically linking accounts in an electronic wallet associated with a user, comprising at least one server computer including at least one processor, the at least one server computer programmed or
receive, from a user interface of a user device comprising an electronic wallet, first account data comprising a first payment account identifier corresponding to a first payment account issued to the user by an issuer associated with a first issuer system for initiating at least one of a credit and a debit payment;
in response to receiving the first account data, automatically link, with at least one processor, the first account data to the electronic
in response to receiving the first account data, automatically determine user information corresponding to the user based at least partially on the first account data;
automatically determine, based at least partially on the user information, whether at least one second payment account is issued to the user by an issuer for initiating at least one of a credit and a debit payment, wherein automatically determining whether the at least one second payment account is issued to the user comprises:
communicating a request message comprising the first account data or or
receiving from the second issuer system the data associated with the at least one second payment account;
in response to determining that the at least one second payment account is associated with the user, determine, with at least one processor, second account data comprising a second payment account identifier from the data corresponding to the at least one second payment account, wherein the second account data is not stored in the electronic wallet associated with the user;
in response to determining the second account data, automatically link the second account data to the electronic wallet associated with the user; and
in response to the user initiating a payment transaction subsequent to the first account data being received:
determine a status of the first payment account identifier or or
in response to determining that the first payment account identifier or or or or
in response to receiving the updated account data, link the updated account data to the electronic wallet in place of the lost, stolen, or or; and 
in response to receiving a transaction request to initiate a transaction using the electronic wallet associated with the user, generate a recommendation of a payment account based at least partially on the transaction request, the first account data, and the second account data, wherein to generate the recommendation, the at least one server computer is programmed and/or configured to:
receive the first account data and the second account data;
analyze transaction data associated with the transaction request;
determine first rewards benefits for the transaction request corresponding to the first payment account;
determine second rewards benefits for the transaction request corresponding to the second payment account; and
generate the recommendation based at least partially on the determined first rewards benefits and second rewards benefits,
wherein the first account data or the second account data comprises at least one of the following:  user name, user personal information, user bank identification number, portable financial device card verification value (cvv) code, portable financial device account identifier, portable financial device expiration date, portable financial device issuer data, portable financial device type, transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device, at least one offer corresponding to the portable financial device, or any combination thereof.

9.	(Cancelled)

10.	(Cancelled)

11.	(Currently Amended)	The system of claim 8 or

12.	(Cancelled)

13.	(Currently Amended)	The system of claim 8 or
in response to generating the recommendation, automatically process the transaction request using the account data corresponding to the recommended payment account.

14.	(Previously Presented)	The system of claim 8, wherein the electronic wallet comprises a mobile device having a mobile application stored thereon, wherein the mobile device is configured to initiate a transaction with a merchant by the mobile application.

15.	(Currently Amended)	A computer program product for automatically linking accounts in an electronic wallet associated with a user comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to:
receive from a user interface of a user device comprising an electronic wallet, first account data comprising a first payment account identifier corresponding to a first payment account issued to the user by an issuer associated with a first issuer system for initiating at least one of a credit and a debit payment;
in response to receiving the first account data, automatically link, with at least one processor, the first account data to the electronic
in response to receiving the first account data, automatically determine user information corresponding to the user based at least partially on the first account data;
automatically determine, based at least partially on the user information, whether at least one second payment account is issued to the user by an issuer for initiating at least one of a credit and a debit payment, wherein automatically determining whether the at least one second payment account is issued to the user comprises:
communicating a request message comprising the first account data or or
receiving from the second issuer system the data associated with the at least one second payment account;
in response to determining that the at least one second payment account is associated with the user, determine, with at least one processor, second account data comprising a second payment account identifier from the data corresponding to the at least one second payment account, wherein the second account data is not stored in the electronic wallet associated with the user;
in response to determining the second account data, automatically link the second account data to the electronic wallet associated with the user; and
in response to the user initiating a payment transaction subsequent to the first account data being received:
determine a status of the first payment account identifier or or
in response to determining that the first payment account identifier or or or or
in response to receiving the updated account data, link the updated account data to the electronic wallet in place of the lost, stolen, or or; and
in response to receiving a transaction request to initiate a transaction using the electronic wallet associated with the user, generate a recommendation of a payment account based at least partially on the transaction request, the first account data, and the second account data, wherein to generate the recommendation, the program instructions, when executed by the at least one processor, cause the at least one processor to:
receive the first account data and the second account data;
analyze transaction data associated with the transaction request;
determine first rewards benefits for the transaction request corresponding to the first payment account;
determine second rewards benefits for the transaction request corresponding to the second payment account; and
generate the recommendation based at least partially on the determined first rewards benefits and second rewards benefits,
wherein the first account data or the second account data comprises at least one of the following:  user name, user personal information, user bank identification number, portable financial device card verification value (cvv) code, portable financial device account identifier, portable financial device expiration date, portable financial device issuer data, portable financial device type, transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device, at least one offer corresponding to the portable financial device, or any combination thereof.

16.	(Cancelled)

17.	(Cancelled)

18.	(Currently Amended)	The computer program product of claim 15 or

19.	(Cancelled)

20.	(Currently Amended)	The computer program product of claim 15
in response to generating the recommendation, automatically process the transaction request using the account data corresponding to the recommended payment account.

21.	(Previously Presented)	The computer program product of claim 15, wherein the electronic wallet comprises a mobile device having a mobile application stored thereon, wherein the mobile device is configured to initiate a transaction with a merchant by the mobile application.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1,4,6, 8,11, 13-15, 18, 20-21 are allowed.
US Patent Publication 20110035319 to Brand, US Patent 9984368 to McCandless; and US Patent Publication to 20150154588 to Purves were previously cited. On interference search US Patent 10796415 to Wadhwa was identified. Also US Patent 10484345 to Shastry.

A non patent literature document, “Prevention Lost or Stolen Wallet? Here’s What to do” was also identified.

None of the references teach or suggest applicants recommendation engine for electronic wallets, as found in claim 1, (other independent claims are similar”
“generating, with at least one processor, the recommendation based at least partially on the determined first rewards benefits and second rewards benefits,
wherein the first account data or the second account data comprises at least one of the following:  user name, user personal information, user bank identification number, portable financial device card verification value (cvv) code, portable financial device account identifier, portable financial device expiration date, portable financial device issuer data, portable financial device type, transaction spend limit on the portable financial device, outstanding balance on the portable financial device, cumulative transaction spend on the portable financial device, at least one offer corresponding to the portable financial device, or any combination thereof.”


Not only is applicant invention technical, as it is directed to electronic wallet communication technology, it is also a practical application of such technology.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571 272 6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3692